701 S.E.2d 679 (2010)
STATE of North Carolina
v.
Curtis Anthony WITHERSPOON.
No. 249P10.
Supreme Court of North Carolina.
August 26, 2010.
William B. Gibson, Winston-Salem, for Curtis Anthony Witherspoon.
Lisa Granberry Corbett, Assistant Attorney General, for State of North Carolina.

ORDER
Upon consideration of the petition filed on the 14th of June 2010 by Defendant in this *680 matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th of August 2010."